DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program in the USPTO
	The ‘Request for Participation in the Global/IP5 Patent Prosecution Highway (PPH) Pilot Program in the USPTO’, filed on 28 January 2020, has been GRANTED (see ‘Decision on Request to Participate in the Patent Prosecution Highway Program and Petition to Make Special Under 37 C.F.R. 1.102(a), mailed on 26 February 2020).

Response to Election of Species Requirement and Preliminary Amendment under 37 C.F.R. 1.115
	The election of component 1A comprises (a)-(j), the 5’ genetic element of component 1A comprises (c) a 5’ homologous recombination arm for a genomic site of interest, the negative selection marker comprises (a) a restriction enzyme recognition site not contained elsewhere in the first component or within the TCR joining segment, the 3’ genetic element of component 1A comprises (b) a heterospecific recognition site for recombinase enzymes for ‘Species Election I - Genetic Element or Single Combination of Genetic Elements for Component 1A’; component 1B comprises (a)-(f) for ‘Species Election II - Genetic Element or Single Combination of Genetic Elements for Component 1B’; the analyte TCR ORF is (a) a native TCR chain, components 2C and 2E each comprise (a) heterospecific recombinase sites; (p) an antibiotic resistance cassette; (q) a Species Election III - Genetic Element or Single Combination of Genetic Elements for the Genetic Integration Vector (Components 2C, Component 2E) or Single Combination of Genetic Integration Vectors’; components 2B and 2D each comprise (a) heterospecific recombinase sites; (c) a eukaryotic promoter; (e) a eukaryotic terminator, (f) a selection marker, and (o) a Kozak consensus sequence for ‘Species Election IV - Genetic Element or Single Combination of Genetic Elements for Component 2B and 2D’, component 1C comprises (a) a first single strand overhang sequence complimentary to first Type IIS restriction enzyme recognition and cleavage site in the V-C entry vector component 1A; (b) a double strand segment encoding a TCR CDR3 region and devoid of negative selection element in the V-C entry vector component 1A, wherein a negative selection element is devoid of any Type IIS restriction sequences of the V-C entry vector component 1A or the J donor vector component 1B; and (c) a second single strand overhang sequence complimentary to the third Type IIS restriction enzyme recognition and cleavage site in the J donor vector component 1B for ‘Species Election V – Genetic Element or Combination of Genetic Elements for Component 1C’; the synthetic genomic TCR-stimulation response element component 2F is (a) a single component synthetic construct containing at least one native promoter or at least one synthetic promoter and at least one reporter for ‘Species Election VI - Synthetic Genomic TCR-Stimulation Response Element for Component 2F’; and component 2A is a cell that lacks endogenous surface expression of analyte antigen-presenting complexes (aAPX) for ‘Species Election VII - Endogenous Surface Expression of Analyte Antigen-Presenting Complexes (aAPX) and/or Analyte Antigenic Molecule (aAM) that is Lacking in the Cell or Single Combination thereof’ in the ‘Response to Election of Species Requirement and Preliminary Amendment under 37 CFR 1.115’, filed on 09 February 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
	Accordingly, the requirement is deemed proper and is therefore made FINAL.  Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Status of Claims
	Claims 1-61 are canceled.
Claims 62-93 are amended.
	Claims 94 and 95 are added and are deemed to be directed to the examined two-part device.
	Accordingly, claims herein under examination are claims 62-95.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 09 February 2021, on 29 May 2020, and on 09 August 2019, have been fully considered.


Response to Allegations/Arguments directed to Objection to Claims, Period in Claim and Repetitive Similar Designations for Different Elements that are to be Present in Different Components
The ‘Response to Election of Species Requirement and Preliminary Amendment under 37 CFR 1.115’ (pages 13-14), filed on 09 February 2021, alleges/argues the claims are amended to address this objection.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this objection is hereby withdrawn.

Claim Objections
Minor Informalities
Claims 68 and 70 recite the limitation “wherein the 5’ genetic element must contain at least b or c” and “wherein the 3’ genetic element must contain at least b or c”, respectively, which should be replaced with “wherein the 5’ genetic element must contain at least (b) or (c)” and “wherein the 3’ genetic element must contain at least (b) or (c)”, respectively, in order to place the claims in better form.  Accordingly, appropriate correction is required.
Claim 85 recites “the genomic receive site” which should be replaced with “the genomic receiver site” in order to place the claim in better form.  Appropriate correction is required.

First Complete Appearance of an Abbreviation
Claims 62, 72, 73, 75, 76, 80, 82, 94, and 95 are objected to because of the utilization of an abbreviation without a first complete appearance of an abbreviation.  For instance, the claims recite the abbreviations CD3, CDR3, HLA, CD4, CD8, CD28, CD45, however, absent from the claims PTO-892’).  Accordingly, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 62-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 62-95 recite the limitation “wherein operation of a TORES provides one or more genetic integration vectors, designated as components 2C or 2E” which is considered vague and 
	Claims 62-95 recite the limitation “wherein the genetic integration vector components 2C and 2E, are matched to the genomic receiver site components 2B and 2D” (see independent claim 62, lines 29-30), “and the genetic integration vector component 2C is matched to the genomic receiver site component 2B” (see claim 76, lines 12-13), “a pair of heterospecific recombinase sites matched with those of the genetic integration vector component 2C or 2E” (claim 85, lines 5-6), and “a pair of heterospecific recombinase sites matched with those of the genomic receiver site components 2B or 2D” (claim 86, lines 5-16) which is considered vague and indefinite.  The language “are matched”, “is matched”, and “matched” implies a set of criteria by which these elements are to “match” with the corresponding element which is unclear.  Specifically, what is 
Claims 63-95 recite the limitation “according to” which is considered vague and indefinite.  The language “according to” does not require the two-part device of independent claim 62 but rather is “according to” and, thus, it is unclear whether the two-part device of claim 62 is required or is it intended to be for another two-part device that is different from that of claim 62.  It would be remedial to amend claims by replacing “according to” with “of” in order to obviate this rejection.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 63 recites the limitation “wherein the one or more genetic integration vectors components 2C or 2E is used as input in the second part of the two-part device” which is considered vague and indefinite.  Similarly to above, it is unclear whether the above limitation is intended to be directed to a series of steps whereby “genetic integration vectors components 2C or 2E is used” to which no steps are recited.  Absent are steps for the input of genetic integration vectors components 2C or 2E to the second part of the two-part device.  It should be recognized that the claims are directed to a two-part device (apparatus), however, a claim which claims both an apparatus and the method steps of using the apparatus would be considered indefinite.  See M.P.E.P. 2173.05(p).  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

	Claims 76 and 95 recite the limitation “wherein the genetic integration vector component 2C is designed to deliver” (see claim 76, line 14) which is considered vague and indefinite.  It is unclear what is intended to be delivered by the genetic integration vector component 2C.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 79 recites the limitations “a peptide derived from”, “a polypeptide derived from”, and “metabolite derived from” which is considered vague and indefinite.  Specifically, the term “derived” renders the claim unclear, where the extent of steps/procedures that one would be required to perform in order to arrive at/obtain a peptide, polypeptide, or metabolite is uncertain.  Further, it is unclear the intended difference in scope encompassed by “a peptide” and “a polypeptide” in the absence of distinguishing lengths.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claims 83 and 85 recites the limitation “wherein the genomic receive site components 2B and 2D are included” which is considered vague and indefinite in light of the prior recitation 
	Claims 87-92 recite the limitation “wherein the genetic integration vector components 2C and 2E are included and are contributed by operation of the TORES” (see claim 87, lines 2-3 and claim 88, lines 2-3) which is considered vague and indefinite. It is unclear the intended scope encompassed by the recited by the language “are contributed by operation of the TORES” for the genetic integration vector components 2C and 2E.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claim 89 recites the limitation “TCR chain pair encoding sequences are derived from” which is considered vague and indefinite. Specifically, the term “derived” renders the claim unclear, where the extent of steps/procedures that one would be required to perform in order to arrive at/obtain TCR chain pair encoding sequences is uncertain.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 93 recites the limitation “for use in generating at least one cell, designated an analyte eTPC-t, that expresses a TCRsp on its surface” which is considered vague and indefinite.  Similarly to above, it is unclear whether the above limitation is intended to be directed to a series of steps whereby the “two-part device according to claim 62” is to be used to for the generation of at least one cell.  Absent are steps for the generation of the at least one cell with the two-part device.  It should be recognized that the claims are directed to a two-part device (apparatus), 

Lack of Antecedent Basis
	Claims 62-95 recites the limitation “(c) contains further genomic receiver sites, designated as components 2B and 2D” which is lacks antecedent basis.  Contextually, the above limitation implies that genomic receiver sites are already present and that the above limitation is an additional element.  However, absent is a prior recitation of genomic receiver sites to which these further genomic receiver sites can be an addition to and, thus the above limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 73 recites the limitations “to first Type IIS restriction enzyme recognition and cleavage site in the V-C entry vector component 1A”, “devoid of any Type IIS restriction sequence of the V-C entry vector component 1A or the J donor vector component 1B”, and “the third Type IIS restriction enzyme” which lacks antecedent basis. However, neither claims 62 nor 72 provide for the presence of Type IIS restriction enzyme recognition and cleavage sites in the V-C entry vector component 1A, Type IIS restriction sequence of the V-C entry vector component 1A or the J donor vector component 1B, and a third Type IIS restriction enzyme and, thus the above limitations lack antecedent basis.  Accordingly, clarification and appropriate correction for the above limitations recited in the claims is requested.

	Claim 81 recites the limitation “wherein the first component eTPC component 2A expresses additional TCR co-receptors” which lacks antecedent basis.  Contextually, the above limitation implies that TCR co-receptors are already present and that the above limitation is an additional element.  However, absent is a prior recitation of TCR co-receptors in the first component eTPC component 2A to which these TCR co-receptors can be an addition to and, thus, the above limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Most Relevantly Identified References
	The most relevantly identified references are Hamana et al. (A novel, rapid and efficient method of cloning functional antigen-specific T-cell receptors from single human and mouse T-cells. May 2016. Biochemical and Biophysical Research Communication. Vol. 474, No. 4, pages Information Disclosure Statement’, filed on 09 August 2019), Guo et al. (Rapid cloning, expression, and functional characterization of paired αβ and γδ T-Cell receptor chains from single-cell analysis. January 2016. Molecular Therapy – Methods and Clinical Development. Vol. 3, No. 15054, 12 pages; see ‘Information Disclosure Statement’, filed on 09 August 2019), Zhang et al. (Transduction of Human T Cells with a Novel T-Cell Receptor Confers Anti-HCV Reactivity. July 2010. PLoS Pathogens. Vol. 6, No. 7, e1001018, 13 pages; see ‘Information Disclosure Statement’, filed on 09 August 2019), Kobayashi et al. (A new cloning and expression system yields and validates TCRs from blood lymphocytes of patients with cancer within 10 days. October 2013. Nature Medicine. Vol. 19, No. 11, pages 1542-1546; see ‘Information Disclosure Statement’, filed on 09 August 2019), and EP 2 899 269 (see ‘Information Disclosure Statement’, filed on 09 August 2019).  Hamana describes a system for the selection and cloning of TCRs that are specific for a particular antigen.  Guo describes a system for the isolation and cloning of TCR5 having a particular specificity.  Zhang describes a system for the identification of TCR5 that is specific for a particular HLA-A2 restricted HCV antigen.  Kobayashi describes a system for cloning antigen-specific TCRs from patients.  EP 2 899 269 discloses a library for the expression of all functional TCR types.  However, none of these references, alone or in combination, teaches or suggests the two-part device, namely the multicomponent TCR ORF reconstitution and engineering system (TORES) and the engineered TCR-representing cells system, as recited in the claims.  Also see International Search and Written Opinion for PCT/EP2017/078378 for citation and inapplicability of these references.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636